

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of October 1,
2009, by and between ADVANCED CELL TECHNOLOGY, INC., a Delaware corporation (the
“Company”) and WILLIAM M. CALDWELL, IV, an individual (the “Executive”).

 
WHEREAS, the Board of Directors of the Company (the “Board”) has approved and
authorized the entry into this Agreement with Executive; and
 
WHEREAS, Executive is currently employed by Company as Company's Chief Executive
Officer and Chairman; and
 
WHEREAS, Company desires to retain the services of Executive as Company's Chief
Executive Officer and Chairman, and Executive desires to continue to provide
Executives' services as Chief Executive Officer and Chairman of Company, and,
therefore, the parties desire to enter into this Agreement setting forth the
terms and conditions for the retention of the services of Executive and
specifying the terms and conditions of the continued employment relationship of
Executive with the Company.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained, and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by Company and Executive, and
intending to be legally bound hereby, the Company and Executive hereby agree as
follows;
 
1.           Term.  Subject to the termination provisions of Section 11 below,
the term of this Agreement shall be for a period of two and one third (2 1/3)
years (“Term”), commencing October 1, 2009 (the "Commencement Date") and ending
January 31, 2012 (“Termination Date”); provided, however, that this Agreement
shall automatically be extended for additional one year terms beyond the
Termination Date (the “Extended Termination Date”) or the then current Extended
Termination Date, unless at least 90 calendar days prior to the Termination Date
or the then current Extended Termination Date, Executive or the Company shall
have given notice that he or it does not wish to extend the Agreement.
 
2.           Employment.  Executive shall continue to be employed as and to hold
the title of Chief Executive Officer from the Commencement Date until such
employment is terminated in accordance with this Agreement.  Executive, in his
capacity as Chief Executive Officer will have the full range of executive duties
and responsibilities that are customary for public company CEO positions.  All
Company officers shall report to and take direction from Executive, provided
however, that nothing herein shall restrict the Board from conferring directly
with Company officers and the Company shall have the right to enter into
agreements with Company officers for the Board to determine specific
employment-related issues such as compensation and termination.  Executive shall
have day-to-day responsibility for the affairs of the Company and shall have
such other powers and duties as may be from time to time assigned to him by the
Board of Directors of the Company (the “Board”).  Executive shall report
directly to the Board.  All other employees of Company will report, either
directly or through other officers of Company, to Executive.  Executive shall
devote substantially all of Executive's time, attention and energies to the
business and affairs of the Company; provided, however, the Company acknowledges
that Executive is an executive and/or director in the entities listed on
Schedule “A” attached hereto, as described therein and may continue in such
capacities only so long as such activities do not unreasonably or materially
interfere with the performance of his duties under this Agreement and do not
present any conflicts of interest with the Company.  

 

--------------------------------------------------------------------------------

 

3.           Salary.  The Company shall pay Executive an annual salary at an
initial annual rate of four hundred eighty thousand ($480,000), less applicable
deductions (the “Base Salary”).  Such Base Salary will be reviewed by the Board
annually.  The Base Salary shall be payable by the Company to Executive in
substantially equal installments not less frequently than semi-monthly (two
times per month). At the end of each full year of this Agreement, the Base
Salary shall be increased (but not decreased) by an amount determined by the
Board; provided, however, that each such annual increase will be not less than
the percentage increase in the Consumer Price Index during the preceding year,
provided further, however, that the increase set forth in this sentence shall
never be zero or less.  For purposes of this Agreement, the “Consumer Price
Index” as of any particular date means the Consumer Price Index for Urban Wage
Earners and Clerical Workers, Los Angeles/Anaheim/ Riverside CMSA, all items, in
respect of the month immediately preceding such particular date, published by
the U.S. Department of Labor, Bureau of Labor Statistics, or if such index is no
longer published, the U.S. Department of Labor's most comprehensive official
index then in use that most nearly corresponds to the index named above.   The
Company’s awards of deferred compensation, discretionary bonus, retirement,
stock option and other Executive benefit plans and in fringe benefits shall not
reduce the Base Salary; provided, however, that voluntary deferrals or
contributions by the Executive to such plans agreed to by Executive, if any,
shall reduce the current cash compensation paid to Executive
 
4.           Bonuses.
 
(a) Within ten (10) days following the execution of this Agreement by Company
and Executive, Company will pay to Executive a retention bonus in the amount of
one hundred thousand dollars ($100,000) (the "Retention Bonus").  The Retention
Bonus will be deemed fully earned by Executive upon Executive's execution of
this Agreement and delivery of this Agreement by Executive to Company.
 
(b) Commencing for calendar year 2010, Executive shall be eligible for an
additional annual cash bonus (a “Bonus” if the Company realizes a per share
stock price increase at the end of each fiscal year of Company during the Term
or the Extended Term of this Agreement.  Any Bonus will be computed on an annual
basis and earned at the close of Company's applicable fiscal year, and shall be
paid to Executive within thirty days of completion of the Company’s Compensation
Committee’s annual review for such fiscal year.  The amount and award of each
such Bonus, if any, shall be based upon the following schedule:
 
Stock Price Accretion Attainment
 
Cash Bonus
     
From minimum 20% increase for 4th quarter over higher of same period a year ago
or $.10 per share
 
50% of salary cash bonus
     
50% increase for 4th quarter over higher of same period a year ago or $.10 per
share
 
100% of salary cash bonus
     
100% or greater increase for 4th quarter over higher of same period a year ago
of $.10 per share
 
200% of salary cash bonus

 
 
2

--------------------------------------------------------------------------------

 


Stock Price Accretion Attainment "SPAA” for any year shall mean the average per
day closing price for all fourth quarter trading days averaged over the quarter
as determined by the Bloomberg closing price each day.  If the Company completes
a stock split or reverse split, the “SPAA” levels herein shall be appropriately
adjusted in a manner the Board determines in good faith to be fair and equitable
to Executive.


(c)           In addition to the foregoing bonuses, Company may, in its
discretion, award additional annual or other bonuses to Executive during the
Term of this Agreement based upon the Executive's performance or such other
criteria as may be determined from time to time by the Board including financial
condition of the company and the attainment of company’s operational milestones
etc.


5.           Benefits.  Executive shall receive the following benefits and/or be
entitled to participate in the following benefits programs of Company:
 
5.1          (a)           Following the execution and delivery of this
Agreement by Company and Executive, Company will recommend to the Board that
Company grant to Executive restricted Common Stock of Company in an amount equal
to the greater of (a) Seventy Million shares, or (b) seven percent (7%) of the
fully diluted shares of issued and outstanding stock of Company, including all
warrants, conversions of Preferred Stock, Debentures and all issued Subordinated
stock, all of which grants will be made by the Board by no later than the
January 2010 meeting of the Board.  All such restricted stock granted to
Executive will be restricted to provide that Executive cannot sell such stock
for a period of one (1) year plus one (1) day following the grant date of such
restricted stock; provided, however, that in the event of any "Change of
Control", as that term is hereinafter defined, prior to the expiration of such
restriction period, and if Executive is not retained as the Chief Executive
Officer and Chairman of the Board of the acquiring or surviving entity, then all
such restrictions on all of said restricted shares of stock shall be deemed to
be removed and all such restricted stock will thereupon be unrestricted and may
be sold by Executive in Executive's sole and absolute discretion.  Executive may
also receive additional future grants of restricted stock during the Term of
this Agreement as may be determined by the Board in its sole discretion.


(b)           Concurrently with the execution and delivery of this Agreement by
Executive and Company, vesting of any and all stock options that were previously
granted to Executive will immediately thereupon become fully vested, and the
term during which Executive will be entitled to exercise all such stock options
will immediately thereupon be extended to be a period of five (5) years
following the Commencement Date (as that term is defined in this Agreement).

 
3

--------------------------------------------------------------------------------

 
 
5.2          (a)           In addition, at the first meeting of the Board
following the Commencement Date of this agreement, Company will recommend to the
Board that the Company grant to Executive options (the "Initial Options") to
purchase an additional 100% of the existing aggregated employee options that
were previously or are currently awarded to Executive under the Company’s 2005
Stock Option Plan (the “Plan”).  The exercise price of the Initial Options shall
be equal to the per share price of the Company’s Common Stock at the close of
trading on the trading day that the Compensation Committee approves the
award.  Except as provided herein, the terms of the Initial Options shall be set
by the Compensation Committee in accordance with the Plan and in the Company's
standard form Incentive Option Agreement; provided, further, that the Initial
Options shall be incentive stock options to the maximum extent permitted under
the Company's Plan and applicable provisions of the Internal Revenue
Code.  Unless vesting is otherwise accelerated as provided in this Agreement in
connection with a Change of Control, 100 % of the Initial Options shall vest
immediately on the first anniversary of the Commencement Date.
 
(b)           Executive shall also be eligible for subsequent grants of stock
options during the term of this Agreement as determined by the Board in its sole
discretion under the Plan.  The parties intend that the award of such option,
when considered with the other compensation provided to Executive and the
financial performance of the Company under Executive's management, shall be
commensurate with that offered to CEOs of similarly situated public companies in
the same or similar industries as Company.
 
(c)           Following the execution and delivery of this Agreement by
Executive and Company, if a "Change of Control", as hereinafter defined, occurs
and if Executive is not retained at the Chief Executive Officer and Chairman of
the Board by the acquiring or surviving entity, then (a) vesting of all
previously issued stock options, including but not limited to, the Initial
Options and any other stock options to be granted to Executive by Company under
and pursuant to this Agreement, will accelerate and all such stock options will
thereupon become fully vested.  Further, Executive will also thereafter be
allowed to have a period of three (3) years to exercise all vested stock options
then held by or previously issued to Executive in the event that Executive is no
longer employed with Company.
 
(d)           For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events:
 
(i)           the acquisition, directly or indirectly, by any ”person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder)
of “beneficial ownership”(as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent 50% or more of the
combined voting power of the Company’s then outstanding voting securities, other
than:

 
4

--------------------------------------------------------------------------------

 

a.           an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or
 
b.           an acquisition of voting securities by the Company or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or
 
c.           an acquisition of voting securities pursuant to a transaction
described in clause (iii) below that would not be a Change in Control under
clause (iii);
 
(ii)          individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or
 
(iii)         the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets or
(z) the acquisition of assets or stock of another entity, in each case, other
than a transaction:
 
a.           which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at more
than 50% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, or
 
b.           after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause b. as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.
 
5.3           Executive and his spouse shall be entitled to participate in the
Company’s health insurance program effective as of the Commencement Date and the
Company shall pay all premiums for said insurance for Executive and his spouse
under the applicable plans. .

 
5

--------------------------------------------------------------------------------

 

5.4           In addition to the foregoing, Executive shall be entitled to
participate with other key executive officers of the Company based on position,
tenure and salary in any plan of the Company relating to stock purchases,
pension, thrift, profit sharing, life insurance, disability insurance,
education, or other retirement or Executive benefits that the Company has
adopted or may hereafter adopt for the benefit of its executive officers.
 
5.5          The Company shall pay all unreimbursed out-of-pocket costs
associated with an annual physical examination of Executive, such amount not to
exceed $3,000 per year.
 
5.6          Executive shall be reimbursed for his legal fees incurred in
connection with negotiating and drafting this Agreement up to a maximum of
$10,000.
 
5.7          Company will reimburse Executive for the requisite annual premiums
for a policy of 25-year level-premium term life insurance coverage in the amount
of Three Million Dollars ($3,000,000) for Executive (with Executive designating
the beneficiary of such life insurance).  Executive will submit an invoice to
Company for reimbursement of the annual premiums.
 
5.8           Executive agrees that the Company may apply for and take out in
its own name and at its own expense such “key person” life insurance upon the
life of Executive as the Company may deem necessary or advisable to protect its
interests; provided, however, that (i) such insurance coverage does not
otherwise diminish or restrict Executive's eligibility for and/or participation
level in any benefit plan or arrangement described in this Section 5, and (ii)
such coverage does not otherwise diminish any other economic benefit to which
Executive is entitled pursuant to the terms of this Agreement, and (iii) no
taxable income is attributed to Executive as a result of such
coverage.  Executive agrees to reasonably assist and reasonably cooperate with
the Company in procuring such insurance, including (without limitation)
submitting to medical examinations for purposes of obtaining and/or maintaining
such insurance.  Employee agrees that he shall have no right, title or interest
in and to such insurance.
 
6.           Automobile.  The Company shall provide Executive a car allowance of
$600 per month, payable on the Commencement Date and on the 1st day of each
calendar month thereafter.  In addition, the Company shall reimburse Executive
for reasonable actual expenses incurred (including, without limitation, gas,
scheduled and unscheduled maintenance and repairs, insurance, registration fees
and taxes) in operating the vehicle used for business purposes subject to the
provisions of paragraph 8.


7.           Vacation.  Executive shall be entitled to six (6) weeks annual paid
vacation in accordance with the Company’s policy, in addition to holidays and
other paid time off (excluding vacation) provided to similarly situated
executive officers of the Company.  The maximum amount of accrued vacation to
which Executive may be entitled at any time is twelve (12) weeks.  

 
6

--------------------------------------------------------------------------------

 

8.           Business Expenses.  During such time as Executive is rendering
services hereunder, Executive shall be entitled to incur and be reimbursed by
the Company for all reasonable business expenses, including but not limited to,
at least business class airfare while traveling at least 1,000 miles from
Executive's home city (at least coach class for travel under 1,000 miles), first
class hotel accommodations, ground transportation while traveling, reasonable
meals or an agreed upon per diem while traveling, mobile telephone and text
messaging charges.  The Company agrees that it will reimburse Executive for all
such expenses upon the presentation by Executive, on a monthly basis, of an
itemized statement of such expenditures setting forth the date, the purposes for
which incurred, and the amounts thereof, together with such receipts showing
payments in conformity with the Company’s established policies.  Reimbursement
for approved expenses shall be made within a reasonable period not to exceed 30
days after the receipt of foregoing statements and supporting
documentation.  Further, Company recognizes that the Executive’s spouse will be
traveling with Executive and that her airfare will be included as a business
expense in accordance with IRS guidelines as to comporting to business duties
requested by Executive.
 
9.           Indemnity.  Company shall to the extent permitted and required by
law, indemnify and hold Executive harmless from costs, expense or liability
arising out of or relating to any acts or decisions made by Executive in the
course of his employment to the same extent Company indemnifies and holds
harmless other officers and directors of Company in accordance with Company’s
established policies.  This indemnity shall include, without limitation,
advancing Executive attorneys fees to the fullest extent permitted by applicable
law.  Company agrees to continuously maintain Directors and Officers Liability
Insurance with limits of coverage the same as currently in effect, unless a
change is mutually agreed upon by Executive and the Board of Directors of
Company, and to include Executive within said coverage while Executive is
employed by Company and for at least thirty-six (36) months after the
termination of Executive's employment by Company.


10.          Termination.  Executive's employment with Company may be terminated
for the reasons set forth below.  At the request of the Board, Executive agrees
to resign from his position as a director of Company within 24 hours after his
termination.
 
10.1           Death.  This Agreement shall terminate upon Executive’s
death.  Company shall pay Executive’s estate (i) on the date it would have been
payable to Executive any unpaid Base Salary and accrued vacation earned prior to
the date of Executive’s death, (ii) within 30 days of the conclusion of the
quarter following Executive’s death, any unpaid Bonus prorated to the date of
Executive’s death, and (iii) any unpaid reimbursements due Executive for
expenses incurred by Executive prior to Executive’s death upon receipt from
Executive’s personal representative of receipts therefore.  Any Initial Options
and subsequent stock options granted to Executive that have not vested as of the
date of Executive’s death shall terminate on the date of Executive’s death, but
all vested but unexercised Initial Options and subsequently granted stock
options will be exercisable by Executive's heirs in accordance with the Plan;
provided, however, that Executive's estate shall have a period of up to three
(3) years within which to exercise any vested Initial Options or subsequently
issued stock options following the date of death of Executive.

 
7

--------------------------------------------------------------------------------

 

10.2        Disability.  If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from the full time
performance of substantially all of his material duties with Company for 90
consecutive days or 180 days total within any 12-month period, Executive's
employment may be terminated by Company or by Executive for “Disability.”
Termination shall occur 30 days after a notice of a written termination is
delivered to Executive by Company or by Executive to Company (the “Effective
Date of Termination”).  In the event of such a termination, Company shall pay
Executive (i) any unpaid Base Salary and accrued vacation earned prior to the
date of Executive’s Effective Date of Termination, (ii) within 30 days of the
end of the quarter following Executive’s Effective Date of Termination, any
unpaid Bonus prorated to Executive's last day of actual employment, (iii) any
unpaid reimbursements due Executive for expenses incurred by Executive prior to
Executive’s Effective Date of Termination, pursuant to paragraph 8, and (iv) if
Executive is not covered by any other comprehensive insurance that provides a
comparable level of benefits, Company will pay Executive an amount equivalent to
Executive’s COBRA payments up to 18 months following the Effective Date of
Termination or the maximum term allowable by then applicable law for coverage of
Executive and his eligible dependents.  Any Initial Options and subsequent
options that have not vested as of Executive’s Effective Date of Termination
shall terminate on the date of Executive’s Effective Date of Termination for
Disability, but all vested but unexercised Initial Options and subsequent
options will be exercisable by Executive's in accordance with the Plan;
provided, however, that in the event of such a termination, Executive or
Executive's legal representative will have a period of up to three (3) years
within which to exercise any vested Initial Options or subsequently issued stock
options following the Effective Date of Termination.
 
10.3        Cause.  The Company may terminate Executive's employment hereunder
for Cause.  For purposes of this Agreement, “Cause” means


(i)           an act or acts of fraud or dishonesty undertaken by Executive
during the course of his employment;


(ii)          misconduct by Executive that is willful or deliberate on
Executive’s part and that, in either event, is materially injurious to Company,
monetarily or otherwise;


(iii)         the indictment, formal charge, conviction of Executive of, or the
Executive entering of a plea of nolo contendere to, a misdemeanor involving
fraud, theft, dishonesty or moral turpitude or a felony, or Executive’s
debarment by the U.S. Food and Drug Administration from working in or providing
services to any pharmaceutical or biotechnology company;
 
(iv)        the material breach of any terms and conditions of this Agreement by
Executive, which failure or breach has not been cured by Executive within 30
days after written notice thereof to Executive from Company; or


(v)          Executive’s failure to perform his duties or follow the lawful
directions of the Board, which failure has not been cured by Executive within 30
days after written notice thereof to Executive from Company


The termination of Executive’s employment shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution, duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (not including Executive) at a meeting of the
Board (after reasonable notice to Executive and an opportunity for him, together
with his counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, one or more causes for termination exist under this
Section 10.3, and specifying the particulars thereof in detail.    In the event
of termination for Cause, Executive will be entitled to such Base Salary,
accrued vacation pay, and benefits as have accrued under this Agreement through
the date of termination which accrued amounts shall be payable on the Effective
Date of Termination, to exercise vested stock options in accordance with the
terms of the Plan and to extend his insurance coverage at his own expense for up
to 18 months following the Effective Date of Termination or the maximum term
allowable by then applicable law for coverage of Executive and his eligible
dependents, but will not be entitled to any other salary, benefits, bonuses or
other compensation after such date.

 
8

--------------------------------------------------------------------------------

 


10.4        Without Cause.  This Agreement may also be terminated by Company
without Cause, and for any reason or no reason, at any time by the delivery to
Executive of a written notice of termination; provided, however, that upon any
termination of this Agreement by Company other than for Cause, Executive shall
be entitled to receive the following (collectively, the "Severance Benefits"):
(a) on the Effective Date of Termination, Executive will be paid such Base
Salary, vacation, pro rated bonus (pro rated on a daily basis based on the
number of days during the year in which such termination occurs prior to the
effective date of such termination, over a presumed 365 day year) and all other
benefits as have been earned or accrued under this Agreement through the date of
termination and (b) provided Executive executes the Company’s standard general
release for employees (and does not revoke such general release) (i) if
Executive is not covered by any other comprehensive insurance, the Company will
pay Executive an amount equivalent to Executive’s and Executive's Spouse’s COBRA
payments up to 24 months following the Effective Date of Termination or the
maximum term allowable by then applicable law for coverage of Executive and his
Spouse, and (ii) Executive will also be paid a lump sum severance equal to two
(2) year’s then current Base Salary within thirty days of the Executive’s
execution of the general release, and (iii) Company will continue to reimburse
Executive for the premiums on the 25 year level premium term life policy for
Executive for a period of two (2) years following any such termination, and (iv)
in the event of a termination without Cause during the twenty-four month (24)
month period following a Change of Control, any Initial Options and subsequent
options and any replacement options in any successor entity that were obtained
by Executive in exchange for the Initial Options or subsequent options that have
not vested as of Executive’s Effective Date of Termination ("Unvested Options")
shall vest on the date of Executive’s Effective Date of Termination.  For
avoidance of any doubt, the Company shall not be obligated to pay Executive any
Severance Benefits if his employment is terminated on a Termination Date or
Extended Termination Date in accordance with the notice provision of Article 1
of this Agreement.
 
10.5        By Executive.  Executive may terminate this Agreement for any reason
or no reason at any time upon 30 days written notice to Company.
 
(a)          In the event Executive terminates this Agreement for “Good Reason,”
Executive shall be entitled to receive the Severance Benefits.  As used herein,
“Good Reason” shall mean:
 
(i)           any removal of Executive from, or any failure to nominate or
re-elect Executive to, his current office and/or as the Chairman of the Board,
except in connection with termination of Executive’s employment for death,
disability or Cause as provided above in this Agreement;;

 
9

--------------------------------------------------------------------------------

 

(ii)          the failure of Company to obtain the assumption of this Agreement
by any successor to Company, as provided in this Agreement;
 
(iii)         in the event of a Change in Control:
 
a.           (1) any reduction  in Executive's then-current Base Salary or any
material reduction in Executive's comprehensive benefit package (other than
changes, if any, required by group insurance carriers applicable to all persons
covered under such plans or changes required under applicable law), or (2) the
assignment to Executive of duties that represent or constitute a material
adverse change in Executive's position, duties, responsibilities and status with
Company immediately prior to a Change in Control, or (3) a material adverse
change in Executive's reporting responsibilities, titles, offices, or any
removal of Executive from, or any failure to re-elect Executive to, any of such
positions; except in connection with the termination of Executive's employment
for Cause, upon the disability or death of Executive, or upon the voluntary
termination by Executive;


b.           the relocation of Executive’s place of employment from the location
at which Executive was principally employed immediately prior to the date of the
Change in Control to a location more than 50 miles from such location; or
 
c.           the failure of any successor to Company to assume and agree to
perform Company's obligations under this Agreement; or
 
(iv)         the material breach of any terms and conditions of this Agreement
by Company.
 
Within thirty (30) days of the initial existence of any event described above,
Executive must give the Company a written notice which shall identify the above
basis for termination for Good Reason and set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination (“Good Reason
Notice”). A separation for Good Reason shall not occur if the basis for Good
Reason is remedied by the Company during such 30-day period.  If the Company
does not remedy the basis for Good Reason, the separation from service for Good
Reason shall occur on the 31st day after receiving the Good Reason Notice from
the Executive.
 
If it shall be determined that any payment or distribution by Company to or for
the benefit of Executive hereunder (a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then
Company shall calculate the amount Executive will retain net after-all-taxes,
including Excise Taxes, if all payments are made and also calculate the amount
Executive shall retain net after-all-taxes, including Excise Taxes, if payments
are reduced to an amount so that no Excise Taxes are imposed, and Company shall
pay Executive the amount that maximizes the amount Executive will receive
after-all-taxes.  Company will consult with Executive as to the appropriate
Federal and any state income tax to be used in making such calculations.  In the
event that it is determined that Executive should receive an amount that results
in the Payment not being subject to Excise Taxes (the "Reduced Payment"),
Executive advise Company as to how to reduce or eliminate the Payment or
Payments from among the following categories:

 
10

--------------------------------------------------------------------------------

 

(1) 
the portion denominated and payable in cash;



(2) 
the portion payable in-kind, such as insurance coverage, or in cash as a
reimbursement; and



(3) 
equity-based compensation and enhancements, such as accelerated vesting and
extended periods to exercise options.



Executive shall have full discretionary authority to determine which payments to
reduce within any of the three categories described in the preceding sentence,
and can determine to have Company reduce payments in any or all of the three
categories in such order as Executive shall advise Company.  As promptly as
practicable following such determination and election by Executive and subject
to any payment provisions otherwise applicable under this Agreement, Company
shall pay to or distribute for the benefit of Executive such Payments as are
then due to Executive under this Agreement.  In the event that Executive is
nevertheless subject to Excise Tax, the Company shall have no liability to
Executive for payment thereof.
 
(b)  In the event Executive terminates this Agreement other than because of
Disability or other than for Good Reason, Company shall pay Executive: (i) on
the date it would have been payable to Executive, any unpaid Base Salary and
accrued vacation pay earned prior to the date of Executive’s termination, and
(ii) any unpaid reimbursements due Executive for expenses incurred by Executive
prior to the date of Executive’s termination, pursuant to this Agreement, and
Executive shall have the right to exercise any vested stock options in
accordance with the terms of the Plan but be allowed to due such exercise in
over a thirty-six (36) month period after termination of this Agreement and to
extend Executive's and Executive's eligible dependents' medial insurance
coverage at Executive's own expense for up to twenty-four (24) months following
the Effective Date of Termination, or the maximum term allowable by then
applicable law for coverage of Executive and his eligible dependents.
 
10.6           Notwithstanding anything contained in this Agreement, under
applicable law, or otherwise, in the event of any termination of this Agreement
whereby Executive is entitled to receive all or any portion of the Severance
Benefits (as defined and provided in this Agreement), then (a) Executive shall
have no obligation to seek or accept any other employment or engagement with any
other individual or entity following any such termination, and (b) in the event
that Executive accepts any other employment or any engagement with any other
individual or entity, Company will not be entitled to offset or reduce any
portion of the Severance Benefits by any compensation, remuneration,
consideration or other things of value received or to be received by Executive
from or in connection therewith, it being expressly understood and agreed by
Company and Executive that Executive will be entitled to receive all such
Severance Benefits without deduction or offset as provided in this Agreement,
except that any benefits otherwise receivable by Executive pursuant to Sections
10.4(b)(i) and 10.4(b)(iii) shall be reduced to the extent comparable benefits
are received by Executive from a subsequent employer during the two years after
termination of his employment.

 
11

--------------------------------------------------------------------------------

 

11.          Assignment.
 
11.1           This Agreement may not be assigned by Executive.
 
11.2           This Agreement may be assigned by Company provided that Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Company to expressly assume and agree to perform under this Agreement
in the same manner and to the same extent that Company would be required to
perform as if no such succession had taken place.
 
12.          Covenants.
 
12.1          Confidential Information.  During the term of this Agreement and
thereafter, Executive shall not, except as may be required to perform his duties
hereunder or as required by applicable law or court order, disclose to others
for use, whether directly or indirectly, any Confidential Information regarding
Company.  “Confidential Information” shall mean information about Company, its
subsidiaries and affiliates, and their respective clients and customers that is
not available to the general public or that does not otherwise become available
to the general public, and that was learned by Executive in the course of his
employment by Company, including, without limitation, any data, formulae,
recipes, methods, information, proprietary knowledge, trade secrets and client
and customer lists and all papers, resumes, records and other documents
containing such Confidential Information.  Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
Company, and that such information gives Company a competitive advantage.  Upon
the termination of his employment, Executive will promptly deliver to Company
all documents, maintained in any format, including electronic or print, (and all
copies thereof) in his possession containing any Confidential Information.
 
12.2           Noncompetition.  Except as otherwise provided herein, Executive
agrees that during the term of this Agreement he will not, directly or
indirectly, without the prior written consent of Company, provide consulting
services with or without pay, or own, manage, operate, join, control,
participate in, or be connected as a stockholder, employee, partner, or
otherwise with any business, individual, partner, firm, corporation, or other
entity which is then in competition with Company or any present affiliate of
Company in the biotech industry; provided, however, that the “beneficial
ownership” by Executive, either individually or as a member of a “group,” as
such terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934 (“Exchange Act”), of not more than 5 % of the
voting stock of any corporation shall not be a violation of this
Agreement.  Notwithstanding the foregoing, Executive shall be permitted to
maintain the ownership interests and directorship described on Exhibit “A”
attached hereto so long as they do not interfere with the performance of his
duties and do not constitute competitive activities.
 
12.3           Right to Company Materials.  Executive agrees that all materials,
books, files, reports, correspondence, records, and other documents (“Company
Material”) used, prepared, or made available to Executive, shall be and shall
remain the property of Company.  Upon the termination of his employment and/or
the expiration of this Agreement, all Company Materials shall be returned
immediately to Company, and Executive shall not make or retain any copies
thereof, unless and except to the extent required by applicable law, rule or
regulation and provided that Executive gives the Company with specific written
notice of the copies retained and the purpose of retaining them.

 
12

--------------------------------------------------------------------------------

 

12.4           Non-solicitation.  Executive understands and agrees that in the
course of employment with Company, Executive will obtain access to and/or
acquire Company trade secrets, including Confidential Information, which are
solely the property of Company.  Therefore, to protect such trade secrets,
Executive promises and agrees that during the term of this Agreement, and for a
period of six (6) months thereafter, he will not solicit or assist or instruct
others in soliciting any employees of Company or any of its present or future
subsidiaries or affiliates, to divert their employment or business to or with
any individual, partnership, firm, corporation or other entity then in
competition with the business of Company, or any subsidiary or affiliate of
Company.
 
12.5           Non-disparagement.  Except for statements of fact, internal
Company communications relating to the performance of Company, disclosures
required under applicable law or in connection with any legal proceedings with
respect to which Executive is a party or witness, Executive will not make any
disparaging remarks regarding Company at any time during or after the
termination of Executive's employment with Company.  Except for statements of
fact, internal communications relating to the performance of Executive, and
disclosures required under applicable law or in connection with any legal
proceedings with respect to which Company is a party or witness, Company will
not make any disparaging remarks regarding Executive at any time during or after
the termination of his employment with Company.
 
12.6           Survival.  This Article 12 shall survive the termination or
expiration of this Agreement for the periods of time indicated herein or
indefinitely if no period of time is indicated.


13.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, exception that notice of a change of address shall be
effective only upon actual receipt:
 

 
Company:
Advanced Cell Technology, Inc.
   
381 Plantation Street,
   
Biotech V.
   
Worcester, Massachusetts 09605
   
Attention:  Rita Parker
       
Executive:
William M. Caldwell, IV
   
15516 W. Sunset, #205
   
Pacific Palisades, CA 90272

 
14.           Amendments or Additions.  No amendment or additions to this
Agreement shall be binding unless in writing and signed by both parties hereto.

 
13

--------------------------------------------------------------------------------

 

15.           Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
 
16.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
17.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.


18.           Arbitration.  Except as provided herein, any controversy or claim
arising out of or relating in any way to this Agreement or the breach thereof,
or Executive's employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in Los Angeles County, California in accordance with the laws of the
State of California.  The arbitration shall be conducted in a procedurally fair
manner by a mutually agreed upon neutral arbitrator selected in accordance with
the National Rules for the Resolution of Employment Disputes (“Rules”) of the
American Arbitration Association or if none can be mutually agreed upon, then by
one arbitrator appointed pursuant to the Rules. The arbitration shall be
conducted confidentially in accordance with the Rules.  The arbitration fees
shall be paid by the Company.  Each party shall have the right to conduct
discovery including depositions, requests for production of documents and such
other discovery as permitted under the Rules or ordered by the arbitrator.  The
statute of limitations or any cause of action shall be that prescribed by
law.  The arbitrator shall have the authority to award any damages authorized by
law for the claims presented including punitive damages and shall have the
authority to award reasonable attorneys fees to the prevailing party in
accordance with applicable law.  The decision of the arbitrator shall be final
and binding on all parties and shall be the exclusive remedy of the
parties.  The award shall be in writing in accordance with the Rules, and shall
be subject to judicial enforcement in accordance with California
law.  Notwithstanding anything to the contrary contained in this Section,
nothing herein shall prevent or restrict the Company or Executive from seeking
provisional injunctive relief from any forum having competent jurisdiction over
the parties.


 
14

--------------------------------------------------------------------------------

 

19.           Section 409A.   This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted in a manner intended to comply with Section 409A of the Code.  To
the extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.  Notwithstanding anything herein to the contrary, if
any payment of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, Company, in its reasonable discretion, may decide such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A of the Code (“a 409A Tax”), or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by Company that does not cause such accelerated or additional
tax.  In addition, to the extent Executive is a “specified employee” as defined
in Section 409A of the Code as of the earlier of a Services Cessation Date or
the date of termination of Executive's employment, and the deferral of the
commencement of any compensation or benefits otherwise payable under this
Agreement, or any other applicable separation program or plan, as a result of
such Services Cessation Date or termination of employment is necessary in order
to prevent a 409A Tax, then Company will postpone the commencement of such
payment of any such compensations or benefits until the first business day of
the seventh month following Executive's termination date (the “Delayed Payment
Date”).  Payment of the withheld and accumulated payments (with interest as
calculated below) shall be treated as made on the Delayed Payment Date if the
payment is made on such date or on a later date within the same calendar year as
the Delayed Payment Date, or, if later, by the 15th day of the third month
following the Delayed Payment Date, provided that Executive may not, directly or
indirectly, designate the year of payment.  In the event that this
Paragraph 14(d) requires a delay of any payment or benefit, such payment shall
be accumulated and paid in a single lump sum on the Delayed Payment Date, with
interest for the period of delay, compounded monthly, equal to the prime or base
lending rate then in effect as of the date the payment would have otherwise been
made.  Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Paragraph, but Company shall determine
the terms of any such implementation.  Executive acknowledges that Executive has
been advised to obtain independent legal, tax or other counsel in connection
with 409A, and that Executive has done so to the extent that you deemed
necessary or appropriate.
 
20.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.  All references to sections of the Exchange Act shall be deemed also
to refer to any successor provisions to such sections.  This Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which, taken together, shall constitute one document.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement and
has made it effective as of the date first indicated above.
 
ADVANCED CELL TECHNOLOGY, INC.
EXECUTIVE:
   
By: /s/ William M. Caldwell, IV
/s/ William M. Caldwell, IV
 
William M. Caldwell, IV
Name: William M. Caldwell, IV
     
Title: Chief Executive Officer
 

 
 
15

--------------------------------------------------------------------------------

 


SCHEDULE A


EXISTING EXECUTIVE AND/OR DIRECTOR POSITIONS



Director:  Lee Pharmaceuticals, Inc, El Monte, California


Director:  King Koil Licensing Company, Chicago, Illinois

 
16

--------------------------------------------------------------------------------

 